Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 03, 2021

The Court of Appeals hereby passes the following order:

A21D0294. GIOVONNTE MADDOX v. THE STATE.

      In 2011, Giovonnte Maddox pleaded guilty to armed robbery, kidnaping, and
two counts of aggravated assault. In 2019, the trial court denied Maddox’s motion for

an out-of-time appeal. In 2020, Maddox filed both a notice of appeal and an
application for discretionary appeal from the trial court’s order, but both of his

attempts to appeal were dismissed as untimely. See Case Nos. A20D0049 (dismissed,
Sept. 13, 2019); A20A0464 (dismissed, Oct. 9, 2019). In January and August 2020,

Maddox filed subsequent motions for an out-of-time appeal, which the trial court
denied on April 1, 2021. Maddox filed both a timely application for discretionary

appeal and notice of appeal from the trial court’s order.
      Because Maddox has not yet had a direct appeal, he is entitled to appeal from

the court’s order. See Richards v. State, 275 Ga. 190, 191 (563 SE2d 856) (2002).
However, his out-of-time appeal is already pending before this Court in Case No.
A21A1367. Accordingly, this application is superfluous, and it is hereby
DISMISSED.


                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  05/03/2021
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                , Clerk.